Citation Nr: 0005813	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-27 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
on a direct basis.

2.  Entitlement to service connection for a disability 
characterized by fatigue on a direct basis.  

3.  Entitlement to service connection for a disability 
characterized by concentration and memory problems on a 
direct basis. 

4.  Entitlement to service connection for a sleep disorder on 
a direct basis.  

5.  Entitlement to service connection for migraine headaches 
as a chronic disability resulting from an undiagnosed 
illness.  

6.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for concentration and 
memory problems as a chronic disability resulting from an 
undiagnosed illness; and, if so, whether service connection 
may be granted for this illness. 

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sleep disorder as 
a chronic disability resulting from an undiagnosed illness; 
and, if so, whether service connection may be granted for 
this illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and brother


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had a period of active military service to 
include service in Kuwait from March 11, 1991 to March 24, 
1991.  The veteran received the Southwest Asia Service Medal 
with two bronze service stars.  

This appeal arises from an August 1995 rating decision from 
the Nashville, Tennessee Regional Office (RO) that denied the 
veteran's claim for service connection for disabilities to 
include fatigue and headaches as chronic disabilities 
resulting from an undiagnosed illness.  A Notice of 
Disagreement was filed in September 1995.  A Statement of the 
Case as to the issue of service connection for headaches as a 
chronic disability resulting from an undiagnosed illness was 
issued in June 1996 and a substantive appeal was filed in 
July 1996.  A Supplemental Statement of the Case as to the 
issue of service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness was issued 
in July 1998.  A substantive appeal was filed in October 
1998.  

By rating action of June 1999, the Winston-Salem, North 
Carolina RO granted service connection for patellofemoral 
syndrome of the left knee and left traumatic iliopsoas 
bursitis.  Accordingly, these issues are not before the 
Board. 

By the April 1996 rating action, service connection for 
concentration and memory problems and a sleep disorder as 
chronic disabilities resulting from an undiagnosed illness 
was denied.  The veteran was notified of that decision by 
letter in that same month.  The current appeal arises from a 
January 1998 rating decision from the Winston-Salem, North 
Carolina RO that denied service connection for concentration 
and memory problems and a sleep disorder as chronic 
disabilities resulting from an undiagnosed illness.  A Notice 
of Disagreement was filed in April 1998 and a Supplemental 
Statement of the Case addressing these issues was issued in 
July 1998.  A substantive appeal was filed in October 1998.  
In this case, the claims for service connection for 
concentration and memory problems and a sleep disorder as 
chronic disabilities resulting from an undiagnosed illness 
were handled on a de novo basis in the January 1998 rating 
decision.  However, the Board is required to make an 
independent determination as to whether the evidence is new 
and material.  

Additionally, a Supplemental Statement of the Case addressing 
the issues of service connection for a disability 
characterized by fatigue on a direct basis, service 
connection for a disability characterized by concentration 
and memory problems on a direct basis, and service connection 
for a sleep disorder on a direct basis was issued in July 
1998; it was noted that appellate rights as to these issues 
expired in January 1999.  A substantive appeal was filed in 
October 1998. 

In October 1998, the veteran requested a hearing at the RO 
before a local hearing officer.  In January 1999, the 
abovementioned RO hearing was held.  

During the course of this appeal, the veteran has relocated 
to North Carolina, and her claim is now being handled by the 
Winston-Salem, North Carolina RO.   

The Board notes that the appellant, at the January 1999 RO 
hearing, appears to be raising a claim for service connection 
for post traumatic stress disorder (PTSD).  The RO has not 
developed this issue.  The issue of the appellant's 
entitlement to service connection for PTSD is not 
inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.

The issues of entitlement to service connection for migraine 
headaches on a direct basis, service connection for migraine 
headaches as a chronic disability due to an undiagnosed 
illness, and additional issues are the subjects of the Remand 
decision below.


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
current disability characterized by fatigue to the veteran's 
military service; the claim is not plausible.

2.  There is no competent medical evidence linking any 
current disability characterized by concentration and memory 
problems to the veteran's military service; the claim is not 
plausible.

3.  There is no competent medical evidence linking any 
current sleep disorder to the veteran's military service; the 
claim is not plausible.

4.  The veteran has submitted some evidence that she 
currently has fatigue as a chronic disability which is 
related to an undiagnosed illness; the claim is plausible.

5.  Service connection for concentration and memory problems 
and for a sleep disorder as chronic disabilities resulting 
from an undiagnosed illness was last denied by decision of 
the RO in April 1996; since April 1996, a substantive change 
in the applicable regulation was promulgated which requires 
de novo consideration of the veteran's claim.

6.  The veteran's allegation that she currently has 
concentration and memory problems, which are related to an 
undiagnosed illness is not supported by any medical evidence 
that would render the claim plausible.

7.   The veteran's allegation that she currently has a sleep 
disorder, which is related to an undiagnosed illness is not 
supported by any medical evidence that would render the claim 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability characterized by fatigue is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
disability characterized by concentration and memory problems 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
sleep disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

5.  The April 1996 rating decision denying service connection 
for concentration and memory problems and a sleep disorder as 
chronic disabilities resulting from an undiagnosed illness is 
final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 3.104 
(1999). 

6.  New and material evidence has been submitted since the 
April 1996 rating decision to reopen the veteran's claim 
concerning service connection for concentration and memory 
problems and a sleep disorder as chronic disabilities 
resulting from an undiagnosed illness.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

7.  The claim of entitlement to service connection for 
concentration and memory problems as a chronic disability 
resulting from an undiagnosed illness is not well grounded.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999). 

8.  The claim of entitlement to service connection for a 
sleep disorder as a chronic disability resulting from an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in April 1987, no history 
of frequent trouble sleeping or loss of memory was reported.  
On examination, the veteran's neurological system and psyche 
were clinically evaluated as normal.  

On a separation examination in March 1991, no history of 
frequent trouble sleeping or loss of memory was reported.  On 
examination, the veteran's neurological system and psyche 
were clinically evaluated as normal.  

On an April 1991 Desert Shield/Storm Out Processing Check 
List, the veteran reported that she did not experience 
exhaustion while deployed.
 
On an October 1992 National Guard enlistment examination, the 
veteran's neurological system and psyche were clinically 
evaluated as normal.  

On an August 1992 VA neurology record, the veteran had 
complaints to include chronic fatigue since April 1991.  She 
had a lower energy level.  An assessment included chronic 
fatigue since the Persian Gulf war.  She did have significant 
situational and job stress and was dysphoric although not 
clinically depressed.  

On a VA psychiatric report from August 1992, the veteran 
complained of fatigue and decreased energy throughout the day 
since Desert Storm.  She had no real problems with insomnia.  
She did not describe herself as a restless sleeper.  There 
was no poor concentration.  On examination, she was alert and 
oriented times three and cognitively intact to a cursory 
examination.  The impression included that there was no 
evidence of a major depression or diagnosable anxiety 
disorder.  There was no evidence of psychosis.  The diagnoses 
included that the veteran may meet the criteria of adjustment 
disorder; however the symptoms in an adjustment disorder 
needed to occur within three months of exposure to a stressor 
and persist for no longer than six months.  The veteran's 
fatigue had already persisted for longer than six months, so 
she already did not completely fit this grouping in terms of 
strict definition.  

On a September 1992 VA treatment record, the veteran had 
complaints to include chronic fatigue since returning from 
the Persian Gulf.  She denied changes in sleep pattern or 
symptoms consistent with depression.  The impression included 
that the symptomatology did not fit the pattern of any 
infectious process.  Diagnostic possibilities included 
mononucleosis and atypical depression with somatization.  

In March 1995, the veteran filed a claim for service 
connection for disabilities to include fatigue and sleep 
disturbances.  

By rating action of August 1995, service connection for 
disabilities to include fatigue due to an undiagnosed illness 
was denied.  The current appeal to the Board arises from this 
action.

In a November 1995 statement, the veteran's father indicated 
that she had sleep problems and was very tired all of the 
time since her return from her service in the Gulf War.

By rating action of April 1996, service connection for 
concentration and memory problems and a sleep disorder as 
chronic disabilities due to undiagnosed illness was denied.  
There was notice to the veteran that same month.

Evidence entered into the record subsequent to the April 1996 
rating action includes the following:

October 1996 VA examinations regarding 
headaches, left knee, left hip, 
respiratory system, and a dental 
examination. 

A VA examination in October 1996, wherein 
the veteran reported that she had fatigue 
since she was in the Persian Gulf.  She 
denied unrefreshing sleep or post 
exertional malaise lasting more than 24 
hours.  The veteran did not have any 
mental changes or anemia or other 
specific diseases associated with chronic 
fatigue syndrome.  The diagnoses included 
history of fatigue, not chronic fatigue 
syndrome.  

Associated with the file was a VA record 
from June 1996, in which the veteran 
complained of left hip pain.  She stated 
that she could not sleep on a regular 
mattress.  

VA examinations from February 1997 
regarding headaches and the respiratory 
system.

VA outpatient records from August 1995 to 
March 1997 regarding the right foot, the 
left inguinal area, gynecological 
examinations, low back pain, left hip 
pain, and left knee pain 

A statement from a friend of the veteran 
from July 1996 regarding the veteran's 
activities during her tour of duty in 
Saudi Arabia and addressing issues of 
headaches, left hip, and left knee pain.

VA outpatient records from March 1997 to 
June 1997 regarding treatment for left 
hip pain.

A VA examination in November 1997, 
wherein the veteran complained of fatigue 
and having decreased energy level after 
returning from Saudi Arabia.  She was a 
full time student and was not able to 
study all night like other students.  She 
did have problems sleeping; however, she 
was attending class and apparently coping 
well with student life.  The diagnoses 
included that chronic fatigue syndrome 
was not found.  

Another VA examination from November 1997 
notes that the veteran complained of 
headaches.  She additionally reported 
some sleep problems that came from a hip 
injury; it was hard to sleep on the side 
of the hip injury.  It would wake her up 
at night.  When she first came back from 
Saudi Arabia, she would startle at night 
and reach for a gas mask.  This had eased 
up.  She stated that she did not have a 
lot of daytime drowsiness.  She had no 
symptoms of sleep apnea or narcolepsy.  
She had some fatigue but she did not 
think that she had depression.  The 
fatigue was more of a general tiredness.  
She did not have the energy that someone 
her age ought to have.  She did play 
volleyball in a couple of leagues.  On 
examination, her mental status was 
oriented times four and alert.  The 
diagnoses included fatigue not due to 
depression or psychiatric illness, and 
history of sleep problems.  

By rating action of January 1998, service connection for 
concentration and memory problems and a sleep disorder 
claimed as due to an undiagnosed illness was denied.  The 
current appeal to the Board arises from this action. 

Additional evidence included in the record subsequent to the 
April 1996 rating action included the following:

A July 1998 report from Joseph A. Bosco, 
III, M.D., regarding treatment for 
traumatic iliopsoas bursitis and 
tendinitis.

Treatment records from Dr. Bosco from 
March 1998 to February 1999 regarding 
left hip pain and left knee pain.

A VA outpatient record from April 1999 
regarding migraine headaches.  The 
veteran reported sleep disturbances due 
to leg movements due to the migraine 
headache medication.

A transcript of an RO hearing in January 
1999 during which time the veteran 
testified as to issues not part of the 
current appeal.  The veteran additionally 
testified that she worked as a personal 
trainer.  She testified that she had 
sleeping problems upon return from the 
Gulf caused by bursitis in her hip, not 
being able to get comfortable, and having 
what she thought was a mild case of PTSD.  
She would wake up due to sudden noises 
and reach for a gas mask that was not 
there.  She got about six hours of sleep 
a night.  Prior to her service, she would 
get about eight hours of sleep.  The 
veteran's brother testified that the 
veteran had less energy since her service 
in the Gulf.  She was tired about half of 
the time.  The veteran's husband 
testified that she would be fatigued from 
activity, and it would take her a long 
time to recover.  She would tire quickly.  
Some of her other injures combined with 
that.  The veteran testified that it 
would take her 24 hours to recover from a 
long week of work.  This had been 
happening since she returned from 
service.  The veteran additionally 
testified that she had problems with 
concentration and memory loss.  She 
noticed this when she was a student and 
had a hard time trying to learn the 
material.  She additionally did not 
remember an incident in 1989 [sic] when 
her brother was ill.  

II.  Analysis

Initially, the undersigned notes that evidence was submitted 
to the Board in November 1999 without an accompanying waiver 
of RO review.  However, the content is not pertinent to the 
issues discussed below. 


A.  Service connection

1.  Direct service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

Additionally, it is noted that the proposition that the VA 
has a duty to assist claimants whose claims are not well 
grounded has been rejected by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

a.  Fatigue

The veteran is claiming that she currently has a disability 
characterized by fatigue that was incurred during service.  

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of a disability 
characterized by fatigue. 

The evidence in this case reveals that the veteran first 
complained of chronic fatigue in August 1992 VA records.  
October 1996 and November 1997 VA examination reports show 
that veteran did not have chronic fatigue syndrome.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current disability 
characterized by fatigue and her service.  The only evidence 
that would support the veteran's claim is found in her 
statements and testimony.  However, lay evidence is 
inadequate to establish a medical nexus.  Epps v. Gober, 126 
F.3d 1464 (1997).  Since all three criteria to establish 
evidence of a well-grounded claim have not been met, it 
follows that the veteran's claim must be denied based on her 
failure to submit evidence of a well-grounded claim.  Absent 
a well-grounded claim, the Board has no duty to assist or 
decide the case on its merits.  

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a disability 
characterized by fatigue, that claim must be denied.

b. Concentration and memory problems

The veteran is claiming that she currently has a disability 
characterized by concentration and memory problems that was 
incurred during service.  

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of a disability 
characterized by concentration and memory problems. 

The evidence in this case reveals that the first postservice 
evidence of concentration and memory problems is in the 
veteran's testimony during the January 1999 RO hearing. 

The veteran has submitted no competent medical evidence to 
establish a nexus between any current disability 
characterized by concentration and memory loss and her 
service.  The only evidence that would support the veteran's 
claim is found in her statements and testimony.  However, lay 
evidence is inadequate to establish a medical nexus.  Epps v. 
Gober, 126 F.3d 1464 (1997).  Since all three criteria to 
establish evidence of a well-grounded claim have not been 
met, it follows that the veteran's claim must be denied based 
on her failure to submit evidence of a well-grounded claim.  
Absent a well-grounded claim, the Board has no duty to assist 
or decide the case on its merits.  

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a disability 
characterized by concentration and memory problems, that 
claim must be denied.


c. Sleep disorder

The veteran is claiming that she currently has a sleep 
disorder that was incurred during service.  

The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of a sleep disorder.

The evidence in this case reveals that the first postservice 
evidence of any sleep disorder was on a VA examination report 
in November 1997 wherein the veteran reported sleep problems.

The veteran has submitted no competent medical evidence to 
establish a nexus between any current sleep disorder and her 
service.  The only evidence that would support the veteran's 
claim is found in her statements and testimony.  However, lay 
evidence is inadequate to establish a medical diagnosis.  
However, lay evidence is inadequate to establish a medical 
nexus.  Epps v. Gober, 126 F.3d 1464 (1997).  Since all three 
criteria to establish evidence of a well-grounded claim have 
not been met, it follows that the veteran's claim must be 
denied based on her failure to submit evidence of a well-
grounded claim.  Absent a well-grounded claim, the Board has 
no duty to assist or decide the case on its merits.  

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a sleep 
disorder, that claim must be denied.

2.  Service connection for fatigue as a chronic disability
 resulting from an undiagnosed illness.

As noted above, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998), the United States Court of Appeals for the Federal 
Circuit held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Once a claimant has submitted evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well grounded, the claimant's initial burden has 
been met, and VA is obligated under 38 U.S.C. § 5107(a) to 
assist the claimant in developing the facts pertinent to the 
claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that a service 
personnel record indicates that the veteran received the 
Southwest Asia Service Medal with two bronze service stars, 
and that she served in Kuwait from March 11, 1991 to March 
24, 1991.  Based on this evidence and for purposes of 
analysis under 38 C.F.R. § 3.317 (1999), the Board finds that 
the veteran had active military service in the Southwest Asia 
theater of operations during the Gulf War.

The veteran's claim concerning service connection for fatigue 
as a chronic disability resulting from an undiagnosed illness 
is well grounded.  As noted above, the claims file indicates 
that the veteran served Kuwait during the Gulf War.  She has 
complained of symptoms of fatigue since her return from 
active duty in the Gulf War.  Moreover, the veteran has 
submitted medical evidence of a nexus in the form of a VA 
examination report from August 1992 that includes a diagnosis 
of fatigue with no evidence of a neuropsychological disorder 
and a VA examination report from October 1996 that includes a 
diagnosis of history of fatigue, not chronic fatigue 
syndrome.  This constitutes at least some evidence suggesting 
a nexus between the veteran's symptoms of fatigue and an 
undiagnosed illness.  Therefore, subject to the Remand 
section below, the veteran's claim concerning service 
connection for fatigue as a chronic disability resulting from 
an undiagnosed illness is well grounded.

B.  New and material  

The Board reiterates that while the RO considered the 
veteran's claims for service connection for concentration and 
memory problems and a sleep disorder as chronic disabilities 
resulting from an undiagnosed illness on a de novo basis, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(U.S. Ct. App. Fed. Cir. May 6, 1996).  In order to reopen 
this claim, the appellant must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring 

the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Therefore, in 
the present case, the Board will review the veteran's claim 
to reopen solely in accordance with the criteria found in 38 
C.F.R. § 3.156.  

The RO denied the veteran's claims for service connection for 
concentration and memory problems and a sleep disorder as 
chronic disabilities resulting from an undiagnosed illness in 
April 1996 in part under the rationale that a chronic 
disability resulting from an undiagnosed illness must become 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of ten percent or more not later than two years after 
the date on which the veteran last performed service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. §  3.317.  However, in 
April 1997, the VA published a new rule, effective 
retroactively to November 2, 1994, to expand the period 
within which disabilities resulting from undiagnosed 
illnesses suffered by Gulf War veterans must become manifest 
to a compensable degree in order for entitlement for 
compensation to be established.  The presumptive period was 
expanded to December 31, 2001.  62 Fed. Reg. 23,139 (April 
29, 1997).  A change in regulation may constitute new and 
material evidence sufficient to reopen a claim.  Spencer v. 
Brown, 4 Vet. App. 283 (1993).  

Therefore, Board finds that new and material evidence has 
been presented; hence, the claims concerning service 
connection for concentration and memory problems as a chronic 
disability resulting from an undiagnosed illness and for a 
sleep disorder as a chronic disability resulting from an 
undiagnosed illness may be reopened.

As the first step has been met regarding this claim, it must 
next be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded.  

As noted above, a well grounded claim for compensation under 
38 U.S.C. § 1117(a) and 38 C.F.R. § 3.317 for disability due 
to undiagnosed illness generally requires the submission of 
some evidence of:  (1) active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War; (2) the manifestation of one or more signs 
or symptoms of undiagnosed illness; (3) objective indications 
of chronic disability during the relevant period of service 
or to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

The veteran's claims concerning service connection for 
concentration and memory problems and a sleep disorder, as 
chronic disabilities resulting from an undiagnosed illness, 
are not well grounded.  Although the veteran has complained 
of having had these symptoms since her service in the Gulf 
War, there has been no evidence submitted of a nexus between 
these reported symptoms and any chronic undiagnosed illness.  

Although the General Counsel noted that in some circumstances 
the relationship between symptoms and a current disability is 
capable of proof by lay evidence alone, this is not such a 
circumstance.  The Board does not find anything in the claims 
file which would indicate that the veteran, who is not a 
medical professional, is capable of providing a nexus opinion 
relating her reported symptoms to an undiagnosed illness.  
Thus, the veteran's claims concerning service connection for 
concentration and memory problems and a sleep disorder, all 
as chronic disabilities resulting from an undiagnosed 
illness, are not well grounded.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a disability characterized by 
fatigue is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a disability characterized by 
concentration and memory problems is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a sleep disorder is denied.  

The claim concerning service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness is 
well grounded.  To this extent the appeal is granted.

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
concentration and memory problems as a chronic disability 
resulting from an undiagnosed illness, the appeal is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for concentration and memory problems 
as a chronic disability resulting from an undiagnosed illness 
is denied. 

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for a 
sleep disorder as a chronic disability resulting from an 
undiagnosed illness, the appeal is granted.

As a well grounded claim has not been presented, entitlement 
to service connection for a sleep disorder as a chronic 
disability resulting from an undiagnosed illness is denied.



REMAND

The undersigned notes that a September 1999 VA outpatient 
record regarding migraine headaches was received at the Board 
in November 1999.  There was no accompanying waiver of RO 
review.  38 C.F.R. § 20.1304 (c) (1999).  Additionally, the 
veteran reported at the January 1999 RO hearing that she had 
treatment for migraine headaches at the Durham, North 
Carolina VA Medical Center between 1994 and 1996.  There is 
no evidence that the RO has attempted to obtain all of these 
medical records.  As VA treatment records are considered to 
be constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Those records should be obtained and associated with 
the claims folder.  The additional evidence received at the 
Board should be reviewed by the RO in conjunction with the 
veteran's claims for service connection for migraine 
headaches on a direct basis and for service connection for 
migraine headaches as a chronic disability resulting from an 
undiagnosed illness and any further development warranted 
should be taken.  

Further, the veteran contends that she is entitled to service 
connection for fatigue as a chronic disability resulting from 
an undiagnosed illness.  The Board finds that a new 
examination is necessary to determine whether or not the 
veteran has objective evidence of fatigue, and whether she 
has chronic fatigue syndrome or whether she has chronic 
fatigue as a manifestation of an undiagnosed illness.  

VA's criteria for diagnosing chronic fatigue syndrome appear 
in 38 C.F.R. § 4.88a, and were revised effective July 15, 
1995.  [A new Diagnostic Code 6354 was also established so 
that once service-connected, disability ratings might be 
uniformly effectuated].  Specifically, the pertinent VA 
regulation concerning the diagnosis of chronic fatigue 
syndrome reads as follows:

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 

(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).

Additionally, there is an indication in the record that the 
veteran has been treated at the Durham, North Carolina VA 
Medical Center.  Treatment records from this facility should 
be requested prior to a VA examination. 

The Board notes that the veteran filed a notice of 
disagreement in September 1995 as to an August 1995 rating 
action that denied service connection for aching joints, 
bleeding gums, and dizziness as chronic disabilities 
resulting from an undiagnosed illness.  The filing of a 
notice of disagreement puts a claim in appellate status, and 
these claims must be considered in connection with the 
current appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Regarding the claims for service 
connection for migraine headaches on a 
direct basis and service connection for 
migraine headaches as a chronic 
disability resulting from an undiagnosed 
illness, the RO should obtain the 
veteran's treatment records from Durham, 
North Carolina VAMC.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should consider 
the additional evidence submitted.  
Thereafter, if a well grounded claim for 
service connection for migraine headaches 
on a direct basis or service connection 
for migraine headaches as a chronic 
disability resulting from an undiagnosed 
illness is submitted, the RO should 
undertake any required development.  The 
RO should issue a Supplemental Statement 
of the Case regarding these issues.  The 
veteran and her representative should be 
furnished with a copy of the Supplemental 
Statement of the Case, and they should be 
afforded a reasonable opportunity to 
respond.

2.  With regard to the veteran's claim 
for service connection for fatigue as a 
chronic disability resulting from an 
undiagnosed illness, the RO should 
request from the veteran the names and 
addresses of all medical care providers 
who have treated her since service.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file.  These should include any 
such records from the Durham, North 
Carolina VAMC.  The RO should also 
request from the veteran evidence of 
nonmedical indicators of fatigue, such as 
documentation of time lost from work, 
evidence affirming changes in the 
veteran's physical abilities and 
appearance, etc. 

3.  Following completion of the above 
development, the veteran should be 
afforded an appropriate specialty 
examination with regard to her claim 
concerning fatigue as a chronic 
disability resulting from an undiagnosed 
illness.  The claims folder and a copy of 
this REMAND must be made available to and 
be reviewed by the examiner prior to the 
examination.  

(a)  The examiner should note and 
detail the veteran's reported 
symptoms.  He/she should also elicit 
information on the nature of the 
veteran's employment, the number of 
hours spent each day at work, 
athletic activities she participates 
in, the number of hours she sleeps 
each night, etc.

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from the reported 
symptoms. 
  
(c)  The examiner should 
specifically determine whether there 
are objective indications of 
fatigue.  The examiner should also 
determine if it is at least as 
likely as not that the veteran has 
chronic fatigue syndrome (see 
criteria listed above) or another 
known diagnostic entity responsible 
for her complaints.  If the symptoms 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War or that the illness was the 
result of the veteran's abuse of 
alcohol or drugs.

(d)  All opinions expressed should 
be supported by reference to 
pertinent evidence.  If the examiner 
disagrees with any opinions 
contained in the claims file which 
contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in 
detail.

4.  The RO should review the examination 
report to ensure that it is adequate for 
rating purposes.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim.  If any action taken 
remains adverse to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case.  The 
veteran and any representative should be 
given an opportunity to respond.

6.  The RO should furnish the veteran 
with a statement of the case on the 
issues of service connection for aching 
joints, bleeding gums, and dizziness as 
chronic disabilities resulting from an 
undiagnosed illness.  The veteran should 
be advised of the need to file a 
substantive appeal if the Board is to 
address these matters.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


